—Order, Supreme Court, New York County (Paula Omansky, J.), entered January 29, 1998, which granted defendants’ motion to dismiss the complaint, unanimously affirmed, with costs.
Plaintiffs had a full and fair opportunity to litigate the issues they would raise in this action in the prior, and now concluded, Civil Court proceeding, in which the very same issues were determined against a party with whom they were in privity. This being the case, the instant litigation is precluded by the doctrine of collateral estoppel (see, Corto v Lefrak, 203 AD2d 94, 95, lv dismissed 86 NY2d 774; see also, D’Arata v New York Cent. Mut. Fire Ins. Co., 76 NY2d 659, 664-665; Gramatan Home Investors Corp. v Lopez, 46 NY2d 481, 486). Concur — Sullivan, J. P., Williams, Wallach, Rubin and Mazzarelli, JJ.